UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-7214



JOHN PATRICK MCSHEFFREY,

                                                Plaintiff - Appellant,

          versus


KATHLEEN HAWK-SAWYER, Director, Federal Bureau
of Prisons; MARGARET C. HAMBRICK, Regional
Director, Federal Bureau of Prisons; MARK A.
HENRY, Warden; G. L. BOGDAN, Warden; W. C.
HENDERSON, Associate Warden; S. L. CRUMP, D
Unit Manager; S. GREASER, D2 Case Manager; D.
HUFFMAN, D2 Counsellor; D. COMLEY, Teacher; M.
KEGG, Education; D. TAYLOR, Acting Lieutenant;
A. THOMPSON, Lieutenant,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-99-
2522-AMD)


Submitted:   August 24, 2000                 Decided:   August 28, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Patrick McSheffrey, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     John Patrick McSheffrey appeals the district court’s order

dismissing as frivolous his action filed under Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971). We have reviewed the record and the district court’s opin-

ion and find that this appeal is without merit.    Accordingly, we

affirm on the reasoning of the district court.    See McSheffrey v.

Hawk-Sawyer, No. CA-99-2522-AMD (D. Md. Aug. 26, 1999).*   We fur-

ther deny McSheffrey’s motion for summary reversal.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
August 25, 1999, the district court’s records show that it was
entered on the docket sheet on August 26, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2